Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 1 of 15




                        EXHIBIT 4
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 2 of 15




 FullContact Services Agreement
 This Services Agreement (this “Agreement”), is effective between FullContact, Inc.
 (“FullContact”) and the organization agreeing to these terms (”Client”).

 1. Definitions
       • “API” means the application program interface software in source code or executable code
          form, and any modified, updated, or enhanced versions of such software through which
          FullContact Data may be accessed under this Agreement.
       • “Applicable Laws” means applicable federal, state, local and foreign laws and regulations
          (including without limitation laws regarding the import or export of data or software and
          privacy).
       • “Client Application” means the manner in which Client uses and distributes FullContact
          Data as described in an Order Form, which may include, but not limited to, the use or
          distribution of FullContact Data or Data Output through software applications or Internet
          web-based services or through electronic or written files or reports, in each case provided
          to End Users by Client.
       • “Client Privacy Policy” means Client’s conspicuously posted privacy policy that is
          associated with any commercially available website or application operated by Client,
          including the Client Application.
       • “Data Output” means any data, reports, analysis or other output developed by or on behalf
          of Client that are derived from FullContact Data.
       • “End User” means any authorized user of a Client Application who is an employee,
          independent contractor or other authorized representative (a) of a third party client,
          customer or licensee of Client who has access to or to whom FullContact Data or Data
          Output is distributed or resold; or (b) of Client who is authorized to access and use
          FullContact Data for Client’s internal business purposes.
       • “End User Agreement” is defined in Section 4.b hereof.
       • “FullContact Data” means Public Data and/or data from third party sources that are
          provided to Client by FullContact as part of the FullContact Data Services.
       • “FullContact Data Services” means those data enhancement, enrichment, analysis, research
          and other data services, and any implementation, training, configuration, data migration
          and other related professional services performed by or on behalf of FullContact, including
          those services provided to Client hereunder as described in any applicable Order Form.
       • “FullContact Privacy Policy” means the FullContact privacy policy located at Privacy
          Policy.
       • “Marks” means the service marks, trademarks, trade name, logos and symbols used by a
          party to promote its goods or services.
       • “Order Form” means the FullContact ordering document that refers to this Agreement and
          is executed from time-to-time by authorized representatives of both parties, and that
          describes:
              • The FullContact Data Services and the FullContact Data to be provided;
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 3 of 15




               • The Subscription Term;
               • The access methods through which the Submitted Information, if any, and
                   FullContact Data are provided;
               • Any applicable restrictions or limits on use of the FullContact Data or APIs;
               • The payments and fees payable to FullContact for the FullContact Data Services;
               • The approved use cases required by Section 3.c. below; and any additional terms as
                   agreed upon by FullContact and Client.
       • “Personal Data” means data through which an individual may be identified or contacted,
           including, without limitation, names, addresses, telephone numbers, email addresses, as
           well as any other non-public information about an individual that is associated with or
           linked to any of the foregoing data, but excluding any data in encrypted or hashed form.
       • “Public Data” means information that FullContact collects from publicly available sources.
       • “Subscription Term” means the term of any subscription to FullContact Data Services per
           an Order Form.
       • “Submitted Information” means Personal Data, if any, that Client submits to FullContact
           by the means described in an Order Form in connection with the FullContact Data
           Services.

 2. Services and Scope of Agreement
 In consideration for the fees set forth in each Order Form, FullContact will provide the FullContact
 Data Services and the FullContact Data, to Client pursuant to this Agreement and each Order Form
 entered into in accordance with the terms of this Agreement, which upon execution by authorized
 representatives of each party, will be attached to, and become an integral part of this Agreement.

 3. Licenses and Restrictions.
       • Data Licenses. In accordance with the specifications of the Client Application set forth in an
           Order Form and subject to the terms and conditions of this Agreement, including the limits
           and restrictions set forth in Section 3.b. and in the Order Form, during the applicable
           Subscription Term FullContact hereby grants to Client a limited, non-exclusive, non-
           transferable, license: (i) to create Data Output based on FullContact Data; (ii) to integrate,
           reproduce and use the FullContact Data as an integral part of the Client Application; (iii) to
           resell, distribute and display FullContact Data and Data Output to authorized End Users
           through or as part of the Client Application strictly for internal use by such End Users, and
           not for resale or further distribution by such End Users or to provide services to any third
           party; and (iv) if the methods through which FullContact Data are provided to Client
           involve use of APIs within the Client Application, to use and access the API pursuant to
           the API License Terms set forth in Exhibit A attached hereto. If the FullContact Data is
           made commercially available by Client to external End Users through a Client
           Application, then the rights and limitations applicable to distribution of the Client
           Application will be specified in the applicable Order Form and included in the End User
           Agreement. Client shall remain fully responsible for any breach of the terms of this
           Agreement by any End Users or any permitted third party through which any such Client
           Application is distributed, licensed or sold.
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 4 of 15




       • Restrictions. Client will not use, and will require any End Users not to use, FullContact Data
           (i) for cookie tracking, ad exchanges, ad networks, data brokerages, or sending electronic
           communications (including email) in violation of Applicable Law; (ii) to determine any
           person's employability, credit worthiness, credit standing, credit capacity, or other
           characteristics related to such person's manner or mode of living, as listed in Section
           603(d) of the Fair Credit Reporting Act; or (iii) in any manner that exceeds the scope of
           the licenses granted hereunder or the limits or restrictions set forth in an Order Form,
           including any use of FullContact Data that has not been approved by FullContact in an
           Order Form as required by Section 3.c. As a condition to the licenses granted to Client
           hereunder, Client agrees that at all times during the Subscription Term the Client
           Application must provide significantly additional data, content and functionality than that
           provided by the FullContact Data alone. The licenses granted herein will be further subject
           to those limits and restrictions set forth in an Order Form, specific use case limitations, rate
           restrictions, data cache limits or limits on the permissible number of API calls.
       • Approval of Use Case. Prior to use of any FullContact Data in a Client Application, Client
           will submit to FullContact a proposal outlining the use of FullContact Data into the Client
           Application. FullContact must approve the integration of the FullContact Data into the
           Client Application for such uses by incorporating such usage terms into a signed Order
           Form: (i) before initial launch of each Client Application; (ii) before launch of any new
           Client Application or material change to an existing Client Application, including without
           limitation allowing any elevated access to FullContact Data in a previously-approved
           Client Application; and (iii) before any changes are made to the Client Application if such
           changes expand the use of FullContact Data beyond the originally approved Client
           Application. If FullContact does not sign such Order Form with the included usage terms,
           then Client will not be permitted to integrate and use the FullContact Data for such uses.

 4. Application Policy and Standards.
 If the FullContact Data is made available by Client through a Client Application, then the following
 provisions apply:
       • Client Application Policy. Client is solely responsible and liable for the Client Application
           and for supporting the Client Application. The Client Application shall not: (i) violate any
           third-party rights (including any intellectual property rights), any Applicable Laws
           (including any privacy laws), the Client Privacy Policy (if applicable), or any of the
           restrictions set forth in Section 3.b hereof; (ii) contain any tortious, threatening, harmful,
           defamatory or intentionally misleading, pornographic, obscene, or patently offensive
           content; (iii) promote racism, bigotry, hatred, or physical harm of any kind against any
           group or individual; (iv) knowingly transmit or introduce any computer viruses, worms, or
           any software intended to interfere with, damage or alter a computer system or data; or (v)
           harvest, collect, gather or assemble information or data regarding any End User or other
           individuals, including email addresses, without their consent (collectively, the
           “FullContact Application Policy”). FullContact shall have the right, but not the obligation,
           at any time to monitor or review the Client Application at any time and may reject the
           Client Application and immediately cease to provide FullContact Data for use in the Client
           Application if it determines, in good faith, that such Client Application does not comply
           with the FullContact Application Policy or does not satisfy any of the other criteria or
           requirements set forth herein. Strict compliance with this section is a condition of the
           licenses in this Agreement and a material requirement of this Agreement.
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 5 of 15




       • End User Agreement. If the FullContact Data is made available by Client to external End
           Users through a Client Application, the Client Application shall be licensed or made
           available to such End Users pursuant to a binding written agreement between Client and
           End User that includes the following terms (the “End User Agreement”): (i) the End User
           agrees not to use any FullContact Data (whether alone or in combination with any other
           data) in any manner that violates the FullContact Application Policy, or any of the
           restrictions set forth in Section 3.b hereof or the applicable Order Form; (ii) the End User
           agrees to provide commercially reasonable physical and logical security controls to
           prevent security breaches or unauthorized access to FullContact Data that End User is
           authorized to download from the Client Application; (iii) except as otherwise set forth in
           an Order Form, all rights to FullContact Data are limited to use within the Client
           Application; (iv) all rights to FullContact Data automatically terminate upon termination of
           the applicable Subscription Term or upon the earlier termination of the applicable Order
           Form or this Agreement; (v) the End User agrees to delete all FullContact Data upon
           termination of the license, other than any Data Output that has been derived from
           FullContact Data in compliance with the terms of this Agreement prior to the termination
           or expiration date; and (v) if Submitted Information is provided to FullContact by Client,
           the End User grants to Client all rights (including consents and licenses) to any Submitted
           Information that the End User provides to Client that are necessary for Client to grant
           FullContact the license to use its Submitted Information (as described in Section 5.a of this
           Agreement).
       • Attribution of Source and Use of Marks. If specified in an Order Form, Client may be
           required to provide attribution to FullContact as the source of the FullContact Data within
           the Client Application in a form and manner to be agreed to by the parties. In addition, the
           parties may conduct joint marketing and promotional activities for the Client Application
           and, if so, the parties will mutually agree in writing to all terms and conditions applicable
           to the use of each party’s Marks directly applicable to such purposes. Except as expressly
           authorized in an applicable Order Form, neither party will make any use of the other
           party’s Marks in any manner, including any manner that dilutes, tarnishes or undermines
           the value of the other party’s Marks. Any press release or other publicity announcing or
           referring to this Agreement or the relationship between the parties, including identification
           of either party’s website, shall be subject to the prior written approval of the other party.

 5. Submitted Information.
 If Client provides FullContact any Submitted Information, the following provisions shall apply to
 such Submitted Information.
       • License to Submitted Information. Client hereby grants FullContact a perpetual,
           irrevocable, non-exclusive, royalty-free, transferable license to reproduce and use
           Submitted Information in connection with the provision of FullContact Data Services to
           FullContact’s customers generally, provided that FullContact will (i) not resell or
           distribute any Submitted Information that is not Public Data to any third party; (ii) handle
           all Submitted Information that is comprised of Personal Data in the same manner as
           required for “Personal Data” under the terms of the FullContact Privacy Policy; and (iii)
           not disclose that Client is the source of any Submitted Information or any connection
           between any individual who is the subject of Submitted Information and any products or
           services provided by Client.
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 6 of 15




     • Submitted Data Representations. Client represents and warrants to FullContact that (i) if
        Submitted Information is collected from customers or users of any Client website or
        service, including End Users of a Client Application, Client will at all times maintain a
        Client Privacy Policy that is associated with or linked to the Client website, service and/or
        Client Application, which policy complies with all Applicable Laws and which clearly and
        accurately describes the processing, use and disclosure of Submitted Information as
        contemplated herein; (ii) Client has obtained or possesses all rights necessary, including
        any third party consents required under Applicable Laws, to authorize FullContact to use
        the Submitted Information for the purposes contemplated hereunder and to grant
        FullContact the licenses set forth under Section 5.a; (iii) Client’s collection and disclosure
        of Submitted Information for the uses contemplated hereunder complies with all
        Applicable Laws and, if applicable, the Client Privacy Policy; and (iv) Client will
        promptly notify FullContact of any notice from (A) any governmental agency or
        regulatory authority alleging that the use of any Submitted Information violates Applicable
        Law, and/or (B) any individual whose Personal Data is included in the Submitted
        Information demanding deletion of any data included in the Submitted Information or
        challenging the use or accuracy of such data. Client agrees not to transmit or upload to
        FullContact, and the Submitted Information will not include, any individually identifiable
        health information (as that term is defined in accordance with Health Insurance Portability
        and Accountability Act, as amended), debit or credit card information, bank account
        information, social security number, driver’s license information, or government ID
        information about any individual.

 6. Confidentiality and Security Requirements.
     • Confidential Information. Each party agrees that all business, technical and financial
        information that is designated as “Confidential” or “Proprietary,” or is disclosed in a
        manner that a reasonable person would understand the confidentiality of the information
        disclosed are the confidential property of the disclosing party and its licensors
        (“Confidential Information”). The receiving party will hold in confidence and not use or
        disclose any Confidential Information of the disclosing party, except in connection with
        the exercise of rights granted or performance of such party’s obligations under this
        Agreement. The receiving party shall not be obligated under this Section 6 with respect to
        information if the receiving party can document such information: (i) is or has become
        readily publicly available through no fault of the receiving party or its employees or
        agents; (ii) is received from a third party lawfully in possession of such information and
        the receiving party has no knowledge of any disclosure restrictions which prohibit such
        third party from disclosing such information; (iii) was rightfully in the possession of the
        receiving party without restriction prior to its disclosure by the other party; or (iv) was
        independently developed by employees or consultants of the receiving party without use of
        or reliance on such Confidential Information. The receiving party may disclose
        Confidential Information if it is compelled by law to do so, provided the receiving party
        gives the disclosing party prior notice of such compelled disclosure (to the extent legally
        permitted) and reasonable assistance if the disclosing party wishes to contest or limit such
        disclosure.
     • Security and Privacy of Personal Data. Each party recognizes that any data received from
        the other party in connection with the FullContact Data Services may include Personal
        Data, which both parties desire to keep secure and free from unauthorized access or use.
        Accordingly, the receiving party shall (i) provide commercially reasonable physical and
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 7 of 15




           logical security controls to prevent security breaches or unauthorized access to such
           Personal Data; (ii) promptly notify the disclosing party of any breaches, or other
           unauthorized activities relative to the use of such Personal Data of which it becomes
           aware; and (iii) maintain complete and accurate books and records of account with respect
           to all of its activities under this Agreement and all disclosures and transactions relating to
           such Personal Data during the term and for a period of at least two years after termination
           or expiration of this Agreement. Further, to the extent such Personal Data is considered
           “personal data” and is subject to regulation under the EU Data Protection Directive 95/46
           or Swiss Federal Data Protection law, the receiving party shall either certify its compliance
           with the EU-U.S. and Swiss-U.S. Privacy Shield Framework administered by the
           International Trade Administration of the U.S. Department of Commerce (the “Privacy
           Shield”) or contractually agree to provide at least the same level of protection for Personal
           Data as is required by the relevant Privacy Shield principles.
       • Security Audits. Each disclosing party or its designee (the “Auditing Party”) shall have the
           right at any time following the date of this Agreement, but no more than once every twelve
           (12) months, to audit the receiving party’s use of Personal Data, security controls relative
           to the Personal Data and related activity logs during normal business hours upon ten (10)
           business days prior written notice to the receiving party. The foregoing notwithstanding,
           no such limitations on audit frequency or prior written notice shall be required if any
           governmental authority requires such audit. Before any Auditing Party’s designee will be
           permitted access to the other party’s applicable books and records hereunder, such
           designee must have signed and delivered to the party being subjected to audit a
           commercially reasonable confidentiality agreement. The nondisclosure obligations of this
           Section 6 shall apply to the Auditing Party with respect to all Confidential Information
           (including any Personal Data) reviewed or disclosed in any audit.
       • Injunctive Relief. Each party acknowledges that any unauthorized use of the of the other
           party’s Confidential Information under this Section 6 will cause irreparable harm and
           injury to the other party for which there is no adequate remedy at law. In addition to all
           other remedies available under this Agreement, at law or in equity, each party further
           agrees that the other party shall be entitled to seek injunctive relief in the event the other
           party is in breach or has violated the terms set forth in this Section 6.

 7. Fees; Taxes.
 Client will pay all fees applicable to the FullContact Data Services provided by FullContact set forth
 in each Order Form entered into by the parties. FullContact will periodically issue invoices to Client
 for all amounts payable, and such invoices shall be due and payable within fifteen (15) days after
 invoice date unless otherwise expressly provided in an Order Form. If Client fails to pay any past due
 invoice within ten (10) days after Client’s receipt of a past due notice from FullContact, FullContact
 may revoke or suspend FullContact Data Services until such time as Client brings its account
 completely current. Any invoiced amounts not subject to a good faith dispute that are not paid when
 due will be subject to finance charges equal to 1.5% of the unpaid balance per month or the highest
 rate permitted by applicable law, whichever is less, determined and compounded monthly from the
 date due until the date paid. If Client fails to timely pay an invoice as set forth in this Section 7 or an
 in applicable Order Form on two (2) or more occasions, FullContact may, in addition to any other
 remedies that FullContact may have and upon written notice to Client, modify the payment terms to
 require pre-payment of any or all fees payable under any Order Forms then outstanding or entered
 into in the future, or require other assurances to secure Client’s payment obligations hereunder.
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 8 of 15




 Client must notify FullContact of any disputed amounts in any invoice (in writing) no later than
 thirty (30) days after the invoice date, otherwise the amount invoice shall be conclusively deemed
 correct by the parties. Other than net income taxes imposed on FullContact, Client will bear all taxes,
 duties, and other governmental charges with respect to the licenses and services provided under this
 Agreement. Client will reimburse any costs or expenses (including, but not limited to, collection
 agency fees, reasonable attorneys’ fees and court costs) incurred by FullContact to collect any
 amount that is not paid when due upon receipt of an invoice therefor.

 8. Term and Termination; Data Deletion; Survival.
       • This Agreement will commence upon the Effective Date and continue until the applicable
           Subscription Term for each Order Form has expired, unless each Order Form is earlier
           terminated in accordance with the terms of the applicable Order Form or this Agreement is
           earlier terminated as set forth herein.
       • Either party may terminate this Agreement, effective immediately upon written notice to the
           other party, if such party breaches any provision of this Agreement and does not cure the
           breach within thirty (30) days (or ten (10) days with respect to Client’s payment
           obligations under Section 7) after receiving written notice thereof; provided, however,
           FullContact may terminate this Agreement, effective immediately upon written notice to
           Client without any opportunity to cure, if Client breaches any of the provisions of Sections
           3.b, 4.a, 5.b or 6 hereof. Upon the termination of this Agreement for any reason, all Order
           Forms shall automatically terminate. Upon expiration of the Subscription Term or the
           earlier termination of this Agreement, all licensed rights granted in this Agreement to
           Client will immediately terminate.
       • Upon termination or expiration of this Agreement, Client will irrecoverably delete, and shall
           cause any End Users to delete, any and all FullContact Data and Client will be required to
           execute the Data Deletion Acknowledgement in the form of Exhibit B attached hereto;
           provided that Client and any End Users will not be required to delete any data that was
           already in Client’s possession prior to obtaining the same data from FullContact (as
           FullContact Data) hereunder, or any Data Output that has been derived from FullContact
           Data in compliance with the terms of this Agreement prior to the termination or expiration
           date. FullContact may, upon reasonable advanced notice to Client, audit Client’s
           compliance with this requirement at any time within a two-year period following
           expiration or termination of this Agreement.
       • Sections 5.a, 6, 8, 9, 10.c, 11 and 12, as well as Client's obligation to pay any fees applicable
           to the balance of the Client's then-current Subscription Term, will survive any expiration
           or termination of this Agreement for any reason.

 9. Indemnity.
       • Indemnity by Client. Client agrees to defend, indemnify and hold FullContact (and its
           officers, directors, employees, agents, successors and assigns) harmless from any claims,
           demands, actions, suits, investigations or proceedings brought by a third party (“Claims”)
           and all resulting judgments, settlements, damages, losses, costs, fees (including reasonable
           attorneys' fees and court costs) and expenses (“Losses”) due to or arising out of (i) Client’s
           breach or violation of any of the terms of this Agreement or any breach of its
           representations or warranties set forth herein; and/or (ii) Client’s violation of Applicable
           Laws (including any privacy laws) in connection with its activities hereunder or its use or
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 9 of 15




        distribution of FullContact Data, excluding any such Claims to the extent based on or
        arising out of any cause or circumstance for which FullContact must indemnify Client
        under Section 9.b hereof. Client shall further indemnify FullContact (and its officers,
        directors, employees, agents, successors and assigns) from and against any Losses due to
        or arising out of Client's violation of the license terms and restrictions set forth in Section 3
        and in any Order Form. As a condition of the above indemnity, at Client’s expense, Client
        shall have the right to assume the exclusive control of the defense and settlement of any
        Claims and FullContact agrees to cooperate with its defense of such Claims; provided that
        Client will not agree to any settlement that grants any licenses, imposes any ongoing
        obligations on FullContact (other than the payment of money) or that does not include a
        general release of all claims against FullContact without the prior written consent of
        FullContact; provided further that if Client fails to assume the defense of such Claim or
        fails to diligently defend such Claim, FullContact may assume the control and defense of
        such Claim at Client’s expense. FullContact will use reasonable efforts to notify Client of
        any such Claim promptly upon becoming aware of it.
     • Indemnity by FullContact. FullContact agrees to indemnify and hold Client (and Client’s
        officers, directors, employees, and agents) harmless from any Claims and resulting Losses
        incurred by Client that are due to or arising out of any allegation that Client’s use of
        FullContact Data as provided to Client by FullContact hereunder in accordance with the
        terms and conditions of this Agreement, infringes or violates the rights of any third party
        (including any rights under applicable privacy laws), any Applicable Laws or the
        FullContact Privacy Policy; excluding any such Claims to the extent based on or arising
        out of any cause or circumstance for which Client must indemnify FullContact under
        Section 9.a hereof. As a condition of the above indemnity, at FullContact’s expense,
        FullContact shall have the right to assume the exclusive control of the defense and
        settlement of any such Claim and Client agrees to cooperate with FullContact’s defense of
        these Claims; provided that FullContact will not agree to any settlement that grants any
        licenses, imposes any ongoing obligations on Client (other than the payment of money) or
        that does not include a general release of all claims against Client without the prior written
        consent of Client. Client will use reasonable efforts to notify FullContact of any such
        Claim promptly upon becoming aware of it. In the event that any FullContact Data
        becomes subject to a Claim that is subject to the terms of this Section 9.b, FullContact
        shall at its option either (i) modify the FullContact Data so as to avoid any alleged
        infringement or violation; (ii) obtain any rights required to avoid such alleged infringement
        or violation; or (iii) terminate this Agreement or any Order Form with respect to such
        FullContact Data and refund to Client any prepaid fees applicable to the remainder of the
        then-current Subscription Term. THIS SECTION 9.B STATES FULLCONTACT’S
        ENTIRE LIABILITY AND CLIENT’S EXCLUSIVE REMEDY FOR ANY THIRD
        PARTY CLAIMS PERTAINING TO THE FULLCONTACT DATA.

 10. Limited Warranty; Disclaimers.
     • Limited Service Warranty. FullContact warrants during each applicable Subscription Term
        that: (i) it will use commercially reasonable efforts to provide the FullContact Data Service
        and the FullContact Data and any updates thereto in accordance with the requirements set
        forth in each Order Form; and (ii) if the methods through which FullContact Data are
        provided to Client involve use of FullContact APIs, the FullContact Data Service will meet
        the terms of the Service Level Agreement set forth in Exhibit C (the “SLA”) in all material
        respects, subject to all limitations set forth in the SLA. As Client’s sole remedy and
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 10 of 15




         FullContact’s sole liability for a breach of the foregoing warranties, FullContact shall
         either (A) re-perform the deficient FullContact Data Services or correct or replace any
         deficient FullContact Data, as applicable, or (B) provide those specific remedies set forth
         in Exhibit C for any failure to meet the terms of the SLA.
      • Data Warranty. FullContact represents and warrants to Client that (i) FullContact will at all
         times maintain the FullContact Privacy Policy, which complies with all then-current
         Applicable Laws and which clearly and accurately describes the processing, use and
         disclosure of FullContact Data as contemplated herein; (ii) FullContact has obtained or
         possesses all rights necessary (including any third party consents required under
         Applicable Laws) to authorize Client to use the FullContact Data for the purposes
         contemplated hereunder and to grant Client the licenses set forth under Section 3.a; (iii)
         FullContact’s collection and disclosure of FullContact Data for the authorized uses
         contemplated hereunder complies with all Applicable Laws and, if applicable, the
         FullContact Privacy Policy; and (iv) FullContact will promptly notify Client of any notice
         from (A) any governmental agency or regulatory authority alleging that the use of any
         FullContact Data violates Applicable Law, and/or (B) any third party or individual whose
         Personal Data is included in the FullContact Data demanding deletion of any data included
         in the FullContact Data or challenging the use or accuracy of such data.
      • EXCEPT FOR THE WARRANTIES EXPRESSLY PROVIDED BY FULLCONTACT
         HEREUNDER, THE FULLCONTACT DATA AND FULLCONTACT DATA
         SERVICES ARE PROVIDED “AS-IS” AND “AS AVAILABLE” AND
         FULLCONTACT (AND ITS SUPPLIERS) EXPRESSLY DISCLAIM ANY
         WARRANTIES AND CONDITIONS OF ANY KIND, WHETHER EXPRESS OR
         IMPLIED, INCLUDING THE WARRANTIES OR CONDITIONS OF
         MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, QUIET
         ENJOYMENT, OR NON-INFRINGEMENT. FULLCONTACT MAKES NO
         WARRANTY THAT FULLCONTACT DATA SERVICES (A) WILL MEET CLIENT’S
         REQUIREMENTS; OR (B) WILL BE AVAILABLE ON AN UNINTERRUPTED,
         FULLY SECURE, OR ERROR-FREE BASIS.

 11. Limitation on Liability.
 IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ANY THIRD
 PARTY FOR ANY LOST PROFITS OR ANY INDIRECT, CONSEQUENTIAL, EXEMPLARY,
 INCIDENTAL, SPECIAL OR PUNITIVE DAMAGES ARISING FROM OR RELATING TO THIS
 AGREEMENT OR THE USE OF, OR INABILITY TO USE, ANY PRODUCTS, DATA OR
 SERVICES PROVIDED HEREUNDER, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
 POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING ANYTHING TO THE
 CONTRARY CONTAINED HEREIN, FULLCONTACT’S LIABILITY TO CLIENT FOR ANY
 DAMAGES ARISING FROM OR RELATED TO THIS AGREEMENT, FOR ANY CAUSE
 WHATSOEVER AND REGARDLESS OF THE FORM OF THE ACTION, WILL AT ALL TIMES
 BE LIMITED TO AMOUNTS CLIENT HAS PAID FULLCONTACT IN THE 12 MONTHS
 PRIOR TO THE DATE THE CLAIM FOR DAMAGES AROSE. THE EXISTENCE OF MORE
 THAN ONE CLAIM WILL NOT ENLARGE THIS LIMIT. THE FOREGOING LIMITATIONS
 SHALL NOT APPLY TO A BREACH OF EITHER PARTY’S OBLIGATIONS UNDER SECTION
 6 HEREOF, OR LIMIT EITHER PARTY’S OBLIGATIONS TO INDEMNIFY THE OTHER
 PARTY UNDER THE TERMS OF SECTION 9 HEREUNDER.
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 11 of 15




 12. General.
      • Notices. All notices issued under this Agreement shall be in writing and shall be deemed to
         have been duly given when personally delivered, sent by any nationally recognized
         overnight courier service, electronic mail or by registered or certified mail, postage
         prepaid, to the following address or to such other person at such other address or may be
         designated by the parties hereto in writing and notice thereof duly given:
         If to Client, to the address set forth in the most recent Order Form. If to FullContact:
         FullContact, Inc.
         1200 17th Street
         Denver, Colorado 80202
         Attention: Chief Financial Officer
         Telephone: (888) 330-6943
         Email: contracts@fullcontact.com
      • Assignment. Neither party may assign any rights or obligations arising under this
         Agreement, whether by operation or law or otherwise, without the prior written consent of
         the other; except that FullContact may assign this Agreement, without Client’s consent, in
         connection with a merger, acquisition, corporate reorganization, or sale of all or
         substantially all of its assets. The parties agree and anticipate that FullContact may fulfill
         its obligations under this Agreement through subcontractors, including its third party
         cloud-based hosting provider. This Agreement shall inure to the benefit of and shall be
         binding on the permitted successors and assignees of the parties. Any attempted transfer or
         assignment hereof in violation hereof is null and void.
      • Force Majeure. Except for the obligation to pay money, neither party shall be liable
         hereunder by reason of any failure or delay in the performance of its obligations hereunder
         on account of strikes, shortages, riots, insurrection, fires, flood, storm, explosions, acts of
         God, war, governmental action, labor conditions, earthquakes, material shortages or any
         other cause which is beyond the reasonable control of such party.
      • Governing Law; Attorney’s Fees. This Agreement shall be governed by and construed in
         accordance with the laws of the State of Colorado without giving effect to principles of
         conflict of laws that would require the application of the laws of a different jurisdiction.
         The United Nations Convention on Contracts for the International Sale of Goods will not
         apply to this Agreement. If a dispute arising under this Agreement results in litigation, the
         non-prevailing party shall pay the court costs and reasonable attorneys’ fees of the
         prevailing party.
      • Waivers. All waivers must be in writing. Any waiver or failure to enforce any provision of
         the Agreement on one occasion will not be deemed a waiver of any other provision or of
         such provision on any other occasion.
      • Severability. If any provision of the Agreement is unenforceable, such provision will be
         changed and interpreted to accomplish the objectives of such provision to the greatest
         extent possible under applicable law and the remaining provisions will continue in full
         force and effect.
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 12 of 15




      • Independent Contractors. Each party’s relationship to the other is that of an independent
         contractor, and neither party is an agent of the other. Any use of the term “partner” herein
         or in any communication by or between the parties or on their individual or joint behalf to
         describe their relationship is intended solely in the colloquial sense of a valued business
         relationship, and does not indicate the existence of or an offer to enter into a legal
         partnership, joint agency, or other relationship involving common ownership or joint
         and/or several liability. Neither party will have, and will not represent to any third party
         that it has, any authority to act on behalf of the other party.
      • Entire Agreement. This Agreement, the Exhibits attached hereto and each Order Form
         entered into by the parties constitutes the entire agreement between Client and FullContact
         and supersedes and replaces all prior agreements, representations, warranties, statements,
         promises, information, arrangements and understandings, whether oral or written, express
         or implied, with respect to the subject matter hereof. In the event of any conflict between
         this Agreement and the terms of any Order Form, this Agreement shall control unless the
         Order Form explicitly states that a particular provision supersedes a conflicting provision
         in this Agreement.
      • Counterparts. This Agreement may be executed in counterparts, each of which will be
         considered an original, but all of which together will constitute the same instrument.
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 13 of 15




 Exhibit A - API License Terms
 To the extent Client’s access to FullContact Data is provided through FullContact APIs pursuant to
 the Services Agreement (the “Agreement”) by and between Client and FullContact, of which this
 Exhibit A forms a part, as specified in an Order Form, the following terms shall apply. All
 capitalized terms not otherwise defined herein will have the meaning set forth in the Agreement:
 As used in this Exhibit A:
 “API Documentation” means the documentation and specifications for APIs that are published by
 FullContact from time-to-time at https://docs.fullcontact.com/api.
 “API Key” means the code provided by FullContact that permits Client to access the API.
 API License. Subject to the terms and conditions of this Agreement, during the applicable
 Subscription Term, or the earlier termination of the Agreement or any Order Form providing for the
 access by Client of the API, FullContact hereby grants to Client a limited, non-exclusive, non-
 transferable, license to: (a) use the API Key to access and incorporate the API as part of the Client
 Application; (b) internally use, perform, display, reproduce the API solely as necessary to develop,
 maintain and support the Client Application, in accordance with the specifications included in the
 API Documentation; and (c) to the extent permitted in Client’s approved use case, reproduce and
 distribute copies of the API, in executable code form only, solely as incorporated into the Client
 Application to End Users pursuant to an End User License Agreement.
 Restrictions. Client agrees not to (i) reverse engineer or attempt to extract the source code from any
 API or any related software, except to the extent that this restriction is expressly prohibited by
 Applicable Law; (ii) disclose, distribute, sublicense, lease, rent, loan, resell or otherwise transfer the
 API source code, the data received from the API (other than those elements incorporated into the
 Client Application) or the API Key to any third party; or (iii) use the API or API Keys in any manner
 that exceeds the scope of the licenses granted hereunder or the limits or restrictions set forth in an
 Order Form. Client must reproduce, on all copies made by or for Client, and must not remove, alter,
 or obscure in any way all proprietary rights notices (including copyright notices) of FullContact or its
 suppliers on or within the copies of the API. FullContact may, at its sole discretion, release
 subsequent versions of the API and require Client to obtain and use the most current version.
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 14 of 15




 Exhibit B - Data Deletion Acknowledgment
 This Data Deletion Acknowledgment is being provided by ___ (“Client”) pursuant to the
 requirements of that certain Services Agreement (the “Agreement”) entered into by and between
 Client and FullContact, Inc. (“FullContact”) upon expiration or termination of the Agreement.
 Capitalized terms not otherwise defined in this Acknowledgement have the meanings given such
 terms in the Agreement.
 The undersigned hereby acknowledges that he/she has the authority to acknowledge on behalf of
 Client that Client has ceased to use and irrevocably deleted, and has caused any of its End Users to
 cease to use and irrevocably delete, all FullContact Data, other than data that was already in Client’s
 possession prior to obtaining the same data from FullContact (as FullContact Data) under the
 Agreement, or any Data Output that has been derived from FullContact Data in compliance with the
 terms of the Agreement prior to the termination or expiration date of the Agreement. The
 undersigned further acknowledges that Client will grant any necessary access to Client’s databases to
 FullContact personnel to verify the accuracy of this acknowledgement for the two-year period
 following the termination or expiration date of the Agreement.
Case 1:19-cv-01363-KLM Document 1-4 Filed 05/10/19 USDC Colorado Page 15 of 15




 Exhibit C - Service Level Agreement
 This Service Level Agreement (“SLA”) applies to the FullContact Data Services provided to Client
 through FullContact APIs pursuant to the Services Agreement (the “Agreement”) by and between
 Client and FullContact, to which this SLA is attached as an Exhibit and forms a part thereof. All
 capitalized terms not otherwise defined herein will have the meaning set forth in the Agreement.
       1. Uptime Commitment. The FullContact Data Services will be available for 99.5% of the
          time during each calendar month (“Uptime”). Uptime will not include periods the
          FullContact Data Services are unavailable due to: (i) Routine Maintenance (defined
          below); (ii) Urgent Maintenance (defined below); (iii) the negligence, acts or omissions of
          Client or its End Users, any of the employees, contractors, or agents of Client or its End
          Users; (iv) the failure or malfunction of equipment, network, software, applications or
          systems not owned or directly controlled by FullContact; (v) any third party or public
          network or systems unavailability; (vi) circumstances or causes beyond the control of
          FullContact, including, without limitation, force majeure events and third party attacks on
          the FullContact network (such as ping and denial of service attacks); or (vii) Client’s (or
          any End User’s) breach of the terms of the Agreement, including this SLA (collectively,
          “Exclusions”).
       2. Maintenance. FullContact will occasionally perform modifications and upgrades to the
          FullContact Data Services (“Routine Maintenance”). Routine Maintenance ordinarily will
          not cause an interruption of the Services, but it may increase the risk of an interruption.
          FullContact will make reasonable efforts to limit interruption to no more than 15 minutes
          in any calendar week, and to limit Routine Maintenance to two hours in any calendar
          week. FullContact will also strive to schedule Routine Maintenance during times that have
          the least potential impact on Client. If FullContact determines that immediate maintenance
          on the Services is required (“Urgent Maintenance”), FullContact can perform such Urgent
          Maintenance at any time and for any period of time (as determined by FullContact), and
          FullContact will provide Client with notice of Urgent Maintenance as soon as reasonably
          practicable under the circumstances.
       3. Remedy. If FullContact does not meet the Uptime commitment set forth above for a given
          calendar month, FullContact will, as its sole obligation therefor and Client’s sole remedy,
          provide a credit to Client that equals half of Client’s invoice for the FullContact Data
          Services in the immediately previous calendar month; provided that credits will not be
          offered if the FullContact Data Services are unavailable as a result of any of the Exclusions
          enumerated above.
